Citation Nr: 1708966	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  16-13 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel





INTRODUCTION

The Veteran had active military service from September 1955 to July 1957 with subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for both bilateral hearing loss and bilateral tinnitus.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during service.

2.  The Veteran has a current tinnitus disability.

3.  The Veteran has experienced "continuous" symptoms of tinnitus since service separation.

CONCLUSION OF LAW

Resolving any doubt in his favor, the criteria to establish service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for tinnitus, which he attributes to acoustic trauma in service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.
§ 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
 § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253   (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, tinnitus (as an organic disease of the nervous system) is a "chronic disease" under 38 C.F.R. § 3.309 (a).  Where there is evidence of acoustic trauma, tinnitus is considered a "chronic disease" under 38 C.F.R. § 3.309 (a) for presumptive service connection purposes.  See Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309 (a) include tinnitus as an organic disease of the nervous system).  The presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b), and manifestation to a degree of 10 percent within one year under 38 C.F.R. § 3.307 apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as tinnitus (as an organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran asserts that a current tinnitus disorder is related to acoustic trauma sustained in service.  He states that tinnitus began during service and that he has experienced it ever since.  See July 2013 VA compensation application.   

On his July 2013 VA compensation application, he stated that he had tinnitus in service and ever since.  During the 2014 VA audiological examination, the Veteran noticed ringing in his ears "about 50 years ago."  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Board finds the Veteran's report of tinnitus symptoms to be competent and credible; therefore, the Veteran's statements establish a current tinnitus disability.

The Veteran's STRs are largely unavailable, and the record does not otherwise reflect that the Veteran had any tinnitus complaints, treatment or diagnoses during his active service.  However, the Board finds that the Veteran was exposed to in-service acoustic trauma.  Although the Veteran's service treatment records are not available, the Veteran stated that he was a radio operator in tanks and worked in communications with tanks and artillery where he was exposed to 50-caliber gun noise during training.  His military records reflect that he served as a Communication Electronics Specialist and likely "attached" to an artillery unit.  Accordingly, the Board finds that the Veteran's competent lay accounts of his duties in service and exposure to tank and artillery noise are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

With regard to the issue of a nexus, a VA examiner in March 2014 was unable to relate the Veteran's tinnitus to service without resorting to speculation.  This opinion was rendered after the examiner was unable to review the claims file or any STRs.  Given the speculative nature of the opinion, it weighs neither for nor against the claim.  The Board notes that a mere recitation by the VA examiner that he or she cannot provide a medical opinion without resort to speculation by itself is not dispositive, where there is no clearly obvious rationale offered for why this was the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Further development of the claim could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's tinnitus.  Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007).  Additionally, he is without a doubt competent to report that he suffered acoustic trauma during service.  See generally Charles v. Principi, 16 Vet. App 370, 374 (2002).  

The Veteran has specifically reported that tinnitus began during service and that he has experienced it ever since.  Resolving all doubt in his favor, and in light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of current tinnitus, (2) his exposure to in-service acoustic trauma, (3) the lack of any evidence of an intervening event, and (4) his competent and credible history of relevant symptoms service discharge.  Given the absence of any intervening injury, the evidence tends to show that the current tinnitus is at least as likely as not caused by the acoustic trauma he suffered in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

In summary, the Board resolves reasonable doubt in the Veteran's favor to find that symptoms of tinnitus have been continuous since service separation so as to meet the criteria for presumptive connection for tinnitus based on "continuous" post-service symptoms.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.  Because the Board is granting the Veteran's claim for service connection for tinnitus on a presumptive theory of entitlement under 3.303(b) (continuous post-service symptoms), the Board does not reach the additional presumptive theories of chronic symptoms in service under 38 C.F.R. §  3.303(b), presumptive service connection for tinnitus manifesting to 10 percent within one year of service separation under 38 C.F.R. § 3.307, or the theory of direct service connection under 38 C.F.R. §  3.303 (d).

ORDER

Service connection for bilateral tinnitus is granted.


REMAND

The Veteran's claim for bilateral hearing loss requires additional development.

The Veteran is currently diagnosed with bilateral hearing loss, and as determined above, the Board concedes in-service acoustic trauma. 
The dispositive issue therefore is whether there is evidence of a nexus between the current hearing loss disability and service.  The March 2014 VA examiner was also unable to relate the Veteran's diagnosed bilateral hearing loss to service without resorting to speculation, and as noted above, a speculative opinion weighs neither for nor against the claim.  

Unlike tinnitus however, the Veteran's hearing loss disability is not capable of lay observation.  Thus, in light of the current diagnosis of a bilateral hearing loss disability, as well as the conceded in-service exposure to loud noise, the Board finds that an additional VA compensation examination should be afforded to the Veteran to ascertain the likely etiology of his bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to provide any information regarding any outstanding medical treatment that the Veteran received for bilateral hearing loss.  Then provide him VA Forms 21-4142, Authorization and Consent to Release Information to the VA, for any identified outstanding and relevant private treatment records.  Advise him that he may submit such records if he so chooses.

2.  Schedule the Veteran for an additional VA audiology examination to determine the likely etiology of the Veteran's currently diagnosed bilateral hearing loss.  All necessary tests should be performed and all findings should be reported in detail.

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After examining the Veteran and reviewing the claims file, the examiner is asked to:

Provide an opinion as to whether the Veteran's current bilateral hearing loss disability had its onset during his conceded exposure to acoustic trauma (tanks and artillery) during service, or is otherwise related to it.  

**In doing so, the examiner must consider any lay evidence of continuing symptoms since service, and is reminded that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion). 

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


